EXAMINER’S COMMENTS
Claims 1-20 presented in the amendment filed on July 12, 2022 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches an adjustable support shirt comprising: a shirt body having a shirt front and a shirt back joined together at respective body seams, said shirt front including a pair of sleeve body holes; a pair of sleeves positioned adjacent to an upper portion of said shirt body, said pair of sleeves comprising respective first ends each attached to said shirt front at said pair of sleeve body holes and second ends each defining a sleeve opening circumference, said pair of sleeves extend forward of a frontal plane extending across said shirt body to provide compression across shoulders of a wearer, the second end of each of said pair of sleeves comprising a free end; and at least one adjustable member provided on each of said pair of sleeves extending generally longitudinally along at least a portion of said pair of sleeves and entirely through said second end of each of said pair of sleeves to said free end of said second end of each of said pair of sleeves, said at least one adjustable member adapted to increase or decrease said sleeve opening circumference.. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732